Exhibit 10.8

 

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement, dated December 11, 2006 (the “Agreement”), by and between
Depomed, Inc., a  Delaware corporation (the “Company”), and Azimuth Opportunity
Ltd., an international business company incorporated under the laws of the
British Virgin Islands (the “Investor”), is entered into as of August 8, 2008
(the “First Amendment Date”). Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Agreement.

 

RECITALS

 

WHEREAS, Section 7.1 of the Agreement provides in part that, unless earlier
terminated, the Agreement shall terminate automatically on the earliest of
(i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the aggregate
dollar amount of Shares registered under the Registration Statement have been
issued and sold and (iii) the date the Investor shall have purchased the Total
Commitment of shares of Common Stock (subject in all cases to the Trading Market
Limit);

 

WHEREAS, the Agreement remains in full force and effect;

 

WHEREAS, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and

 

WHEREAS, the Company and the Investor now desire to amend the Agreement as set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this First
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.             Amendment of Section 7.1.  Effective as of the First Amendment
Date, Section 7.1 of the Agreement shall be amended to replace the first
sentence thereof with the following:

 

     “Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 48-month anniversary of the Effective Date (the “Investment
Period”), (ii) the date that the aggregate dollar amount of Shares registered
under the Registration Statement have been issued and sold and (iii) the date
the Investor shall have purchased the Total Commitment of shares of Common Stock
(subject in all cases to the Trading Market Limit).”

 

1

--------------------------------------------------------------------------------


 

2.             Continuing Effect of Agreement.  Except as expressly set forth in
this First Amendment, all other provisions of the Agreement remain in full force
and effect.

 

3.             Governing Law.  This First Amendment shall be governed by and
construed in accordance with the internal procedure and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state.

 

4.             Counterparts.  This First Amendment may be executed in
counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO THE
AGREEMENT to be executed and delivered as of the First Amendment Date.

 

 

Company: DEPOMED, INC.

 

 

 

 

By:

/s/ Matthew M. Gosling

 

 

Name: Matthew M. Gosling

 

 

Title: Vice President and General Counsel

 

 

 

 

 

 

 

Investor: AZIMUTH OPPORTUNITY LTD.

 

 

 

 

By:

/s/ Dierdre M. McCoy

 

 

Name: Dierdre M. McCoy

 

 

Title: Corporate Secretary

 

3

--------------------------------------------------------------------------------